         Case 7:19-cv-00067-WLS Document 95 Filed 05/18/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                   VALDOSTA DIVISION

PAMELA GOLDING,                                     *

                      Plaintiff,                    *
v.                                                      Case No. 7:19-CV-67(WLS)
                                                    *
WAL-MART STORES EAST, LP,
                                                    *
                  Defendant.
___________________________________                 *


                                        JUDGMENT

       Pursuant to the jury verdicts dated May 14, 2021 and May 17, 2021, and for the

reasons stated therein, JUDGMENT is hereby entered in favor of Plaintiff in the amount of

$259,000.00. The amount shall accrue interest from the date of entry of judgment at the rate

of 0.05 % per annum until paid in full. Plaintiff shall also recover costs of this action.

        This 18th day of May, 2021.

                                             David W. Bunt, Clerk


                                             s/ S. B. DeCesare, Deputy Clerk
